Citation Nr: 1607489	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  06-28 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 23, 1980, for the grant of a total disability rating based on individual unemployability (TDIU), for accrued purposes.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel





INTRODUCTION

The Veteran served on active duty from March 1962 to May 1966.  He died in April 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appellant, who is the Veteran's surviving spouse has been substituted as the claimant for the purposes of this appeal.

This case was most recently before the Board in March 2014 when an earlier effective date of June 1, 1966 was granted for service connection for a seizure disability.  A claim for an earlier effective date for TDIU was remanded so that the RO could rate the inextricably intertwined seizure disability claim.  The Board noted that the RO needed to rate the Veteran's seizure disability in the first instance so that it could be determined when the Veteran satisfied the schedular criteria for TDIU.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This is the first time this case has been before the undersigned.  The Board apologies for the delays in the adjudication of the Veteran's case.


FINDINGS OF FACT

1.  As of July 5, 1973 the Veteran first met the percentage requirements for consideration for a TDIU rating.

2.  As of July 5, 1973, the evidence reflects that the Veteran was unemployable due to his service-connected disabilities. 

CONCLUSION OF LAW

The criteria for an effective date of July 5, 1973, but no earlier, for the award of a TDIU, for accrued purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 3.1000, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2015).

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is 'derivative of' that claim.  By statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; (2) the service person had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c)).

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court of Appeals for Veterans' Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

The Veteran died in April 2010. At the time of his death, the Veteran had perfected an appeal with respect to an earlier effective date for the grant of TDIU.  The appellant timely filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, because the Veteran had the claim pending at the time of death, and the claim for accrued benefits was timely filed, the only issue is whether the Veteran would have prevailed on the claim if he had not, unfortunately, died.

While on Remand, in a July 2014 rating decision, the RO granted an earlier effective date for TDIU back to December 23, 1980.  

The Board will consider whether an earlier effective date is warranted.  
	
VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran initially met the schedular requirements for TDIU on July 5, 1973.  At that time he was service connected for a seizure disorder (40 percent disabling), right eye residuals of toxoplasmosis, chorioretinitis and scotoma (30 percent disabling), chronic sinusitis with rhinitis (non compensable), Osgood-Schlatter' s disease (non compensable), and scar on the back (non compensable).  As his service-connected seizure disorder and chorioretinitis were determined to have resulted from a common etiology of toxoplasmosis, and his ratings for these disabilities combined were 60 percent, the schedular requirements were met as of July 5, 1973.  

His rating for a seizure disorder was subsequently dropped to 20 percent effective September 15, 1977, and then raised back up to 40 percent on December 23, 1980. 

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Veteran separated from service in May 1966.  The record is clear that the Veteran first met the schedular percentage threshold for TDIU effective July 5, 1973.  Testimony in the Veteran's claims file reflects March 1981 sworn statements from the Veteran indicating that he had stopped working around 1973 or 1974.  The record reflects that he consistently reported having difficulty obtaining employment due to his seizure disorder.  See September 1973 statement in VA claim.  A March 1979 private treating physician noted that the Veteran was too disabled to work due to his poorly controlled seizures.  

Although the Board recognizes that the Veteran's disability rating for seizures was decreased between September 15, 1977 and December 22, 1980, thus technically resulting in the Veteran not meeting the threshold schedular criteria for TDIU during this time frame, the record is clear that during this time period the Veteran's seizure disability continued to adversely affect his employability which is confirmed not only by his statements during this time period but by the opinion of his treating physician who noted that he was too disabled to work.  The evidence on this point is significant.   

After considering the voluminous evidence of record, the Board finds that the Veteran was entitled to TDIU from July 5, 1973, the date he initially met the schedular requirements for TDIU.  Prior to July 5, 1973, the Veteran failed to meet the threshold percentage requirements set forth under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record prior to July 5, 1973, does not otherwise indicate that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  

The Veteran even self-reported that he had worked until 1973 or 1974.  After this point, he consistently indicated the reason for his unemployment was his service connected problems.  The Board cannot ignore the consistency of the evidence.  This fact is only supported by the medical evidence of record.  Nothing of high probative weight refutes this claim.   

Therefore, entitlement to TDIU did not arise prior to July 5, 1973.  The Board notes that even if the Veteran had filed a claim earlier than July 5, 1973 for TDIU, the date entitlement arose (July 5, 1973) is later.  The later of these dates controls.

In light of the evidence, and to avoid further litigation, the Board will grant an earlier effective date of July 5, 1973 for TDIU.  
  
ORDER

Entitlement to an effective date of July 5, 1973, for the award of TDIU, for accrued purposes, is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


